Exhibit 10(t)

WM. WRIGLEY JR. COMPANY 2007 MANAGEMENT INCENTIVE PLAN
Effective as of January 1, 2007

          I. General

          1.1 Purpose. The purpose of the Wm. Wrigley Jr. Company 2007
Management Incentive Plan (the “Plan”) is to foster and promote the long-term
financial success of the Wm. Wrigley Jr. Company (the “Company”) and increase
stockholder value by:

          (a) attracting and retaining key employees, non-employee directors and
other service providers of the Company or any of its operating units or its
subsidiaries in which the Company owns, directly or indirectly, a majority of
the voting stock (“Participants”) possessing outstanding abilities; and

          (b) motivating Participants by providing the opportunity to
participate with the stockholders in the long-term growth and financial success
of the Company.

          1.2 Plan. The Committee hereinafter designated, or the Chief Executive
Officer of the Company if delegated with the authority pursuant to Section 1.6
hereof with respect to eligible  Participants, may grant to Participants stock
awards, share units, stock options, stock appreciation rights, performance
units, annual or long-term incentive compensation awards or combinations
thereof, on the terms and subject to the conditions stated in the Plan and may
permit Participants to defer compensation in the form of any of the foregoing
awards.

          1.3 Limitation on Shares to Be Issued. The maximum number of shares of
common stock of the Company, no par value (the “Common Stock”), to be issued
pursuant to all grants made under the Plan shall be 16,000,000 shares.  Shares
subject to an award shall be counted against such limit only to the extent they
are actually issued; provided however, that the full number of shares subject to
a stock appreciation right that is to be settled by the issuance of shares of
Common Stock shall be counted against such limit regardless of the number of
shares of Common Stock actually issued upon settlement of such stock
appreciation right.  To the extent that shares of Common Stock subject to an
outstanding award granted under the Plan are not issued or delivered by reason
of (i) the expiration, termination, cancellation or forfeiture of such award
(excluding shares subject to an option cancelled upon settlement in shares of a
related tandem stock appreciation right or shares subject to a tandem stock
appreciation right cancelled upon exercise of a related option) or (ii) the
settlement of such award in cash, then such shares of Common Stock shall again
be available for future grants under the Plan.

          Shares of Common Stock to be issued may be authorized and unissued
shares of Common Stock, treasury stock, shares purchased on the open market or a
combination thereof.

          1.4  Limitation on Stock Awards and Share Unit Awards.  During the
term of the Plan, a maximum of 5,000,000 shares of Common Stock shall be
available for stock awards and share unit awards granted under the Plan.  To the
extent that shares of Common Stock subject to an outstanding stock award or
share unit award granted under the Plan are not issued or delivered by reason of
(i) the expiration, termination, cancellation or forfeiture of such award or
(ii) the settlement of such award in cash, then such shares of Common Stock
shall again be available for future grants under the Plan.

          1.5 Limitation on Stock Options and Stock Appreciation Rights.  During
the term of the Plan, no Participant can receive stock options or freestanding
stock appreciation rights relating to shares of Common Stock that in the
aggregate exceed 15% of the total number of shares of Common Stock authorized
pursuant to the Plan, as adjusted pursuant to the terms hereof.

          1.6 Administration of Plan. The Plan and the programs hereunder (the
“Programs”) shall be administered by a committee of two or more persons selected
by the Board of Directors of the Company (the “Board of Directors” or “Board”)
from its own membership, which shall be the Compensation Committee of the Board
of Directors unless another committee of the Board shall be designated by the
Board for some or all purposes of the Plan (the “Committee,” or the
“Compensation Committee”). Solely with respect to administration of the awards
granted hereunder that are intended to satisfy the applicable requirements of
Section 162(m) (“Section 162(m)”) of the Internal Revenue Code of 1986, as
amended (the “Code”), each member of the Committee shall be an “outside
director” within the meaning of Section 162(m), to the extent applicable. Solely
with respect to administration of the awards that are intended to satisfy the
applicable requirements of Rule 16b-3 (“Rule 16b-3”) of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended, as then in
effect or any successor provision, each member of the Committee shall be a
“Non-Employee Director” within the meaning of Rule 16b-3, to the extent
applicable.




          The Committee shall, subject to the limitations of the Plan, have full
power and discretion to interpret and administer the Plan; to establish
selection guidelines; to select eligible persons for participation; and to
determine the form of grant and deferral, either in the form of stock awards,
share units, stock options, stock appreciation rights, performance units, annual
or long-term incentive compensation awards or combinations thereof, the number
of shares subject to the grant, the basis on which the fair market value of the
Common Stock is measured, when necessary, the restriction and forfeiture
provisions relating to stock awards, the time and conditions of vesting or
exercise, the conditions, if any, under which time of vesting or exercise may be
accelerated, the conditions, form, time, manner and terms of payment of any
award or deferral and all other terms and conditions of the grant or deferral. 
In addition, with respect to awards granted under the Plan that are intended to
satisfy the applicable provisions of Section 162(m), the Committee shall have
full power and discretion to establish and administer performance goals,
establish performance periods and certify that performance goals have been
attained, to the fullest extent required to comply with Section 162(m).

          The Committee may establish rules, regulations and guidelines for the
administration of the Plan, and impose, incidental to a grant, conditions with
respect to employment or other activities not inconsistent with or conflicting
with the Plan.  The Committee may, in its discretion, delegate to the Chief
Executive Officer of the Company the power and authority with respect to the
selection of, and grants to, eligible Participants, subject to the rules,
regulations and guidelines of general application prescribed by the Committee,
and to applicable law.

          The interpretation by the Committee of the terms and provisions of the
Plan and the administration thereof, and all action taken by the Committee,
shall be final, binding and conclusive on the Company, its stockholders, all
Participants and employees of the Company, and upon their respective
beneficiaries, successors and assigns, and upon all other persons claiming under
or through any of them. By accepting any benefits under the Plan, each
Participant, and each person claiming under or through such Participant, shall
be conclusively deemed to have indicated acceptance and ratification of, and
consent to, all provisions of the Plan and any action or decision under the Plan
by the Company, the Board of Directors or the Committee.

          1.7 Adjustment Provisions. In the event that any recapitalization, or
reclassification, split-up, consolidation of shares of Common Stock, stock or
extraordinary cash dividend or other similar corporate event shall be effective,
or the outstanding shares of Common Stock are, in connection with a merger or
consolidation of the Company or a sale by the Company of all or a part of its
assets, exchanged for a different number or class of shares of stock or other
securities of the Company, or for shares of the stock or other securities of any
other corporation, or new, different or additional shares or other securities of
the Company or of another corporation or entity are received by the holders of
Common Stock or any distribution is made to the holders of Common Stock other
than a regular cash dividend, (a) the maximum number and class of shares or
other securities that may be issued or transferred under the Plan, (b) the
maximum number and class of shares or other securities that may be issued or
transferred under the Plan pursuant to stock awards and share unit awards, (c)
the maximum number of shares that may be issued pursuant to the awards granted
to any Participant during the term of the Plan, (d) the number of share units or
stock awards or the number and class of shares or other securities that are the
subject of any grant or the deferral of any grant, (e) the exercise, base or
purchase price of the shares subject to any outstanding awards and (f) any
applicable performance measures, may be equitably adjusted by the Committee
under the Plan as the Committee determines will fairly preserve the intended
benefits of the Plan to the Participants and the Company, and will fairly
accomplish the purposes of the Plan.

          1.8 Purchase of Shares of Common Stock. It is contemplated that the
Company, although under no legal obligation to do so, may from time to time
purchase shares of Common Stock for the purpose of paying all or any portion of
any award payable in or measured by the value of shares of Common Stock, or for
the purpose of replacing shares issued or transferred in payment of all or part
of an award. All shares so purchased shall, unless and until transferred in
payment of an award, be at all times the property of the Company available for
any corporate purpose, and no Participant or employee or beneficiary,
individually or as a group, shall have any right, title or interest in any
shares of Common Stock so purchased.

          1.9 Effective Date and Term of Plan The Plan shall be effective as of
January 1, 2007, subject to the approval of the stockholders of the Company at
the 2006 Annual Meeting of the Stockholders. The Plan shall terminate as of June
30, 2012, unless terminated prior thereto by action of the Board of Directors. 
No further grants shall be made under the Plan after termination, but
termination shall not affect the rights of any Participant under any grants made
prior to termination.

          1.10 Amendments and Termination. The Plan and Programs may be amended
or terminated by the Board of Directors at any time and in any respect, except
that, unless otherwise determined by the Board, no amendment may be made without
stockholder approval if, and to the extent that, such approval would be required
to comply with any applicable provisions of Section 162(m) or Rule 16b-3, or any
successor to the foregoing, any other provisions of applicable law or the
listing requirements of the New York Stock Exchange (or, if the Common Stock is
not listed on the New York Stock Exchange, the listing requirements of the
principal national stock exchange on which the Common Stock is then traded).

          Similarly, subject to obtaining the consent of the Participant where
required by applicable law, the Committee may alter, amend or modify any award
or grant made pursuant to the Plan or Programs in any respect not in conflict
with the provisions of the Plan or Programs, as the case may be, if the
Committee deems such alteration, amendment or modification to be in the best
interests of the Participant or the Company by reason of changes or
interpretations in tax, securities, other applicable laws, or other business
purposes.

2




          1.11 Prior Plans. Any grants made by the Company under a management
incentive plan in effect prior to the effective date of this Plan shall be
subject to the terms and conditions of such plan and the programs in effect at
the time of any such grants.

          1.12 Terms and Conditions. Awards granted and deferrals made under the
Plan shall contain such terms and conditions as the Committee shall specify,
including without limitation those terms and conditions described in Article X
hereof, restrictions on the sale or other disposition of the shares of Common
Stock, or the forfeiture of certain awards upon termination of employment prior
to the expiration of a designated period of time or the occurrence of other
events.

II. Stock Awards

          2.1 Form of Award. The Committee, in its discretion, may grant stock
awards to such eligible persons as may be selected by the Committee.  A stock
award shall be granted as either a bonus stock award or a restricted stock
award.

          2.2  Bonus Stock Awards.  Bonus stock granted under the Plan shall not
be restricted against transfer and shall not be subject to forfeiture or other
terms or conditions.  The number of shares of Common Stock subject to a bonus
stock award shall be determined by the Committee. 

          2.3 Restricted Stock Awards.  Restricted stock awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.

          (a)  Number of Shares and Other Terms.  The number of shares of Common
Stock subject to a restricted stock award and the restriction period,
performance period (if any) and performance measures (if any) applicable to a
restricted stock award shall be determined by the Committee.

          (b) Vesting and Forfeiture.  The applicable Program or agreement
relating to a restricted stock award shall provide, in the manner determined by
the Committee, in its discretion, and subject to the provisions of this Plan,
for the vesting of the shares of Common Stock subject to such award (i) if the
holder of such award remains continuously in the employment of the Company
during the specified restriction period and (ii) if specified performance
measures (if any) are satisfied or met during a specified performance period,
and for the forfeiture of the shares of Common Stock subject to such award (x)
if the holder of such award does not remain continuously in the employment of
the Company during the specified restriction period or (y) if specified
performance measures (if any) are not satisfied or met during a specified
performance period.

          (c)  Stock Issuance.  During the restriction period, the shares of
restricted stock shall be held by a custodian in book entry form with
restrictions on such shares duly noted or, alternatively, a certificate or
certificates representing a restricted stock award shall be registered in the
holder’s name and may bear a legend indicating that the ownership of the shares
of Common Stock represented by such certificate is subject to the restrictions,
terms and conditions of this Plan and the applicable Program or agreement
relating to the restricted stock award.  All such certificates shall be
deposited with the Company, together with stock powers or other instruments of
assignment (including a power of attorney), each endorsed in blank with a
guarantee of signature if deemed necessary or appropriate, which would permit
transfer to the Company of all or a portion of the shares of Common Stock
subject to the restricted stock award in the event such award is forfeited in
whole or in part.  Upon termination of any applicable restriction period (and
the satisfaction or attainment of applicable performance measures), subject to
the Company’s right to require payment of any taxes in accordance with Section
10.1, the restrictions shall be removed from the requisite number of any shares
of Common Stock that are held in book entry form, and all certificates
evidencing ownership of the requisite number of shares of Common Stock shall be
delivered to the holder of such award.

          (d)  Rights with Respect to Restricted Stock Awards.  Unless otherwise
set forth in the applicable Program or agreement relating to a restricted stock
award, and subject to the terms and conditions of a restricted stock award, the
holder of such award shall have all rights as a stockholder of the Company,
including, but not limited to, voting rights, the right to receive dividends and
the right to participate in any capital adjustment applicable to all holders of
Common Stock; provided, however, that a distribution with respect to shares of
Common Stock, other than a regular cash dividend, shall be deposited with the
Company and shall be subject to the same restrictions as the shares of Common
Stock with respect to which such distribution was made.

III. Share Units

          3.1 Form of Award. The Committee, in its discretion, may grant share
unit awards to such eligible persons as may be selected by the Committee.  A
share unit award may be granted as a deferred share unit award or a restricted
share unit award.

3




          3.2  Deferred Share Units.   A deferred share unit award granted under
the Plan shall represent a fully vested right to receive shares of Common Stock,
or cash in an amount equal to the value of such shares, at such subsequent time
as shall be designated by the Committee.  The number of shares subject to a
deferred share unit award shall be determined by the Committee.

          3.3 Restricted Share Unit Awards.  Restricted share unit awards shall
be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem advisable.

          (a)  Number of Shares and Other Terms.  The number of shares of Common
Stock subject to a restricted share unit award and the vesting period,
performance period (if any) and performance measures (if any) applicable to a
restricted share unit award shall be determined by the Committee.

          (b)  Vesting and Forfeiture.  The applicable Program or agreement
relating to a restricted share unit award may provide, in the manner determined
by the Committee, in its discretion, and subject to the provisions of this Plan,
for the vesting of such restricted share unit award (i) if the holder of such
award remains continuously in the employment of the Company during the specified
vesting period and (ii) if specified performance measures (if any) are satisfied
or met during a specified performance period, and for the forfeiture of the
shares of Common Stock subject to such award (x) if the holder of such award
does not remain continuously in the employment of the Company during the
specified vesting period or (y) if specified performance measures (if any) are
not satisfied or met during a specified performance period.

          3.4  Settlement of Share Unit Awards.  The applicable Program or
agreement relating to a share unit award shall specify (i) whether such award
may be settled in shares of Common Stock or cash or a combination thereof and
(ii) whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on, or the deemed reinvestment of, any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such award. 
Prior to the settlement of a share unit award, the holder of such award shall
have no rights as a stockholder of the Company with respect to the shares of
Common Stock subject to such award.

IV. Stock Options

          4.1 Grants. The Committee may in its discretion provide that a
Participant shall receive an option to purchase shares of Common Stock.

          4.2 Terms and Conditions of Options. Options shall contain such terms
and conditions as the Committee shall specify, may either be “incentive stock
options” as defined in Section 422(b) of the Code or nonqualified stock options,
and, at the discretion of the Committee, may include a reload feature.  No
option shall be exercisable more than ten years after the date of grant. The per
share exercise price shall be not less than 100% of the fair market value of a
share of Common Stock at the time the option is granted.  Upon exercise, the
exercise price may be paid in cash, in shares of Common Stock having a fair
market value equal to the exercise price, by the withholding of whole shares of
Common Stock which would otherwise be delivered having an aggregate fair market
value, determined as of the date of exercise, equal to the exercise price, in
cash by a broker-dealer acceptable to the Company to whom the optionee has
submitted an irrevocable notice of exercise, a combination of any of such
methods, or in such other manner as the Committee, in its discretion, either at
the time of grant or thereafter, may provide.  The Committee may, in its
discretion, require as a condition of exercise that the optionee pay to the
Company any federal, state or local withholding tax or employment tax required
by law to be paid over as a result of such exercise, which payment may be made
in cash, in shares of Common Stock having a market value equal to the amount of
the required withholding tax, by the withholding of whole shares of Common Stock
which would otherwise be delivered having an aggregate fair market value,
determined as of the date of exercise, equal to the amount necessary to satisfy
such obligation, in cash by a broker-dealer acceptable to the Company to whom
the optionee has submitted an irrevocable notice of exercise, or a combination
of any of such methods. Options may be exercised during the optionee’s continued
employment with the Company, and during a period following the termination of
such employment as the Committee may determine and set forth in the applicable
Program or award agreement, but in no event after the date on which the option
expires, provided that if the optionee is also a member of the Board of
Directors, the option may, if the terms of the grant so provide, be exercised
following termination of employment during such period as the optionee shall
continue to serve as a member of the Board of Directors, or for such longer
period thereafter as the Committee may determine and set forth in the applicable
Program or award agreement, but in no event after the date on which such option
expires.  Prior to the exercise of an option, the holder shall have no rights as
a stockholder with respect to the shares subject to such option, including the
right to receive dividends or dividend equivalents.  No option hereunder shall
be transferable other than by will or the laws of descent and distribution,
pursuant to beneficiary designation procedures approved by the Company, pursuant
to a distribution duly ordered by a court of competent jurisdiction in
connection with a divorce or dissolution proceeding or, with the approval of the
Company, to a Permitted Transferee, as hereinafter defined.  For purposes of the
Plan, a “Permitted Transferee” shall include any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, a trust in which these persons have more than
fifty percent of the beneficial interest, a foundation in which these persons
(or the optionee) control the management of assets, and any other entity in
which these persons (or the optionee) own more than fifty percent of the voting
interests.

4




          4.3 Incentive Stock Options. With respect to incentive stock options,
to the extent that the aggregate fair market value (determined at the time the
option is granted) of the Common Stock with respect to which incentive stock
options are exercisable for the first time by such individual during any
calendar year (under all plans of the Company) exceeds $100,000, such options
shall be treated as nonqualified stock options. The per share exercise price for
an incentive stock option shall not be less than 100% of the fair market value
of a share of Common Stock at the time the option is granted (110% of the fair
market value of a share of Common Stock at the time the option is granted in the
case of an incentive stock option granted to an employee who, at the time the
incentive stock option is granted, owns (within the meaning of Section 422(b)(6)
of the Code) stock possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company, a parent or a subsidiary
within the meaning of Sections 422(e) and 422(f), respectively, of the Code (a
“Ten-Percent Stockholder”)).  Further, no incentive stock option shall be
exercisable after the expiration of ten years from the date such option is
granted (five years in the case of an incentive stock option granted to a
Ten-Percent Stockholder).

          4.4 Non-Employee Director’s Stock Options. Notwithstanding anything
herein to the contrary, each Director of the Company who is not an officer or
employee of the Company or its subsidiaries or affiliates (a “Non-Employee
Director”), including each Non-Employee Director who joins the Board between
January 1 of any year and the date in such year on which the Company awards its
regular annual grant of options to employees of the Company, shall automatically
receive as of such annual grant date, without any further action required by the
Committee or anyone, a grant of stock options having a Black Scholes value, as
determined by an independent compensation consultant designated by the Company,
equal to the Non-Employee Director’s annual retainer, and rounded up to the
nearest 100 shares.  Any Non-Employee Director who joins the Board between the
date in any year on which the Company awards its regular annual grant of options
to employees of the Company and December 31 of such year shall receive a stock
option having a value equal to the amount described above at the Board meeting
at which such Director joins the Board.  Each of the options granted pursuant to
this Section shall have the following terms and conditions: (1) a term of ten
(10) years from the date of grant; (2) vesting at the rate of twenty-five
percent (25%) per year of continuous service as a Non-Employee Director as of
each anniversary of the grant date; (3) the exercise price shall be the fair
market value of a share of Common Stock on the date of grant; (4) after
termination, each option shall continue to vest during such post-termination
period and shall be exercisable to the extent vested (a) for the balance of the
term of the option, if the Non-Employee Director retires from service on the
Board after attaining age 55 and completing five years of service or ceases to
serve on the Board due to a disability, as defined in the long-term disability
plan maintained by the Company for its employees; (b) for twelve (12) months if
the termination was the result of the death of the Optionee or (c) immediately
upon termination, if the termination was the result of resignation (other than
due to retirement) or dismissal; and (5) the exercise price may be paid in cash,
in shares of Common Stock having a fair market value equal to the exercise
price, by the withholding of whole shares of Common Stock which would otherwise
be delivered having an aggregate fair market value, determined as of the date of
exercise, equal to the exercise price, in cash by a broker-dealer acceptable to
the Company to whom the optionee has submitted an irrevocable notice of
exercise, or a combination of any of such methods.

V. Stock Appreciation Rights

          5.1 Grants. The Committee may in its discretion provide that a
Participant shall receive rights entitling such Participant to receive cash or
shares of Common Stock having a fair market value equal to the appreciation in
fair market value of a stated number of shares of Common Stock from the date of
grant, or in the case of rights granted in tandem with or by reference to a
stock option granted simultaneously with or prior to the grant of such rights,
from the date of grant of the related stock option to the date of exercise.

          5.2 Terms of Grant. Such rights may be granted in tandem with or with
reference to a related stock option, in which event the grantee may elect to
exercise either the option or the right (as to the same shares of Common Stock
subject to the option and the right), or the right may be granted independently
of a stock option. The right shall be exercisable not more than ten years after
the date of grant.  The per share base price of a stock appreciation right shall
be not less than 100% of the fair market value of a share of Common Stock at the
time the right is granted.  Stock appreciation rights may be exercised during
the holder’s continued employment with the Company, and during a period
following the termination of such employment as the Committee may determine and
set forth in the applicable Program or award agreement, but in no event after
the date on which the right expires, provided that if the holder is also a
member of the Board of Directors, the stock appreciation right may, if the terms
of the grant so provide, be exercised following termination of employment during
such period as the holder shall continue to serve as a member of the Board of
Directors, or for such longer period thereafter as the Committee may determine
and set forth in the applicable Program or award agreement, but in no event
after the date on which such stock appreciation right expires.  Prior to the
exercise of a stock appreciation right, the holder shall have no rights as a
stockholder with respect to the shares subject to such right, including the
right to receive dividends or dividend equivalents.  No stock appreciation right
hereunder shall be transferable other than by will or the laws of descent and
distribution, pursuant to beneficiary designation procedures approved by the
Company, pursuant to a distribution duly ordered by a court of competent
jurisdiction in connection with a divorce or dissolution proceeding or, with the
approval of the Company, to a Permitted Transferee, as defined in Section 4.2.

5




          5.3 Payment on Exercise. Upon the exercise of a right, the grantee
shall be paid the excess of the then fair market value of the number of shares
to which the right relates over the exercise price of the right or of the
related stock option, as the case may be. Such excess shall be paid in cash or
in shares of Common Stock having a fair market value equal to such excess, or a
combination thereof, as the Committee shall determine and set forth in the
applicable Program or award agreement.

VI. Performance Units

          The Committee may in its discretion provide that a Participant shall
receive performance units, subject to such terms and conditions as the Committee
in its discretion shall determine.  The Committee shall establish a dollar value
for each performance unit, the performance goals to be attained in respect of
the performance unit, the various percentages of performance unit value to be
paid out upon the attainment, in whole or in part, of the performance goals and
such other performance unit terms, conditions and restrictions, as the Committee
shall deem appropriate.  As soon as practicable after the termination of the
performance period, the Committee shall determine the payment, if any, which is
due on the performance unit in accordance with the terms thereof.  The Committee
shall determine, among other things, whether the payment shall be made in the
form of cash or shares of Common Stock, or a combination thereof.

VII. Incentive Compensation Awards

7.1  Annual Incentive Pool. 

          (a)  Eligibility; Allocation of Incentive Pool.  Not later than 90
days after the beginning of each calendar year, the Committee may designate
Participants who shall be eligible to participate in an incentive pool equal to
two percent of the Company’s consolidated operating earnings for such calendar
year, and allocate the maximum percentage of such incentive pool that may be
payable to each such Participant.  In no event may the incentive pool percentage
allocated to any one participant exceed 30% of the aggregate incentive pool. 
Consolidated operating earnings shall mean the consolidated earnings before
income taxes of the Company, computed in accordance with generally accepted
accounting principles. To the extent permitted by Section 162(m), equitable
adjustments may be made by the Committee to the Company’s consolidated operating
earnings to reflect extraordinary items or events such as (1) profit or loss
attributable to acquisitions or dispositions of stock or assets, (2) any changes
in accounting standards that may be required or permitted by the Financial
Accounting Standards Board or adopted by the Company during the calendar year,
(3) all items of gain, loss or expense for the period related to restructuring
charges for the Company, (4) all items of gain, loss or expense for the period
determined to be extraordinary or unusual in nature or infrequent by occurrence
or related to the disposal of a segment of a business, (5) all items of gain,
loss or expense for a period related to discontinued operations that do not
qualify as a segment of a business as defined in APB Opinion No. 30 and (6) such
other items as may be prescribed by Section 162(m), and the Treasury Regulations
thereunder as may be in effect from time to time, and any amendments, revisions
or successor provisions and any changes thereto.

          (b)  Determination of Annual Incentive Awards.  After the end of each
calendar year, the Committee shall certify the amount of the incentive pool for
such calendar year and calculate the maximum amount of each Participant’s
allocable portion of the incentive pool, based upon the percentage established
at the beginning of the calendar year.  The Committee then shall determine the
Participant’s actual incentive award by adjusting the maximum amount of the
Participant’s allocable portion of the incentive pool in its sole discretion;
provided, however, that in no event may the portion of the incentive pool
allocated to a Participant who is subject to Section 162(m) be increased in any
way, including as a result of the reduction of any other Participant’s allocated
portion.  In all cases the Committee shall have the sole and absolute discretion
to reduce the amount of any payment under any award that would otherwise be made
to any Participant or to decide that no payment shall be made.  Except to the
extent a Participant elects to defer the receipt of an incentive award pursuant
to the terms of an applicable Program, such incentive award shall be paid to
such Participant within 60 days after the amount of such award is determined.

          7.2  Adoption of Other Annual and Long-Term Incentive Programs.  In
addition to the annual bonus pool established pursuant to Section 7.1, the
Committee in its discretion may establish other annual and long-term incentive
compensation programs pursuant to which incentive compensation awards may be
granted to selected Participants, subject to such terms and conditions as the
Committee in its discretion shall determine.

VIII. Section 162(m) Awards

          8.1 Performance Based Awards. The Committee shall determine the amount
of each stock award, share unit award, performance unit award, annual or
long-term incentive compensation award, or other performance-based award, and
shall specify with respect thereto Performance Goals (as defined in Section 8.2
below) and a performance period during which such Performance Goals are required
to be achieved. Any award that is conditioned on the achievement of performance
goals that are not defined as Performance Goals in Section 8.2 shall be
bifurcated into separate awards so that the awards subject to this Article VIII
shall be conditioned solely on the achievement of Performance Goals.  Unless
otherwise provided by the Committee in connection with either a specified
termination of employment or the occurrence of a Change in Control (as defined
in Section 10.2 hereof), payment in respect of awards granted pursuant to this
Article VIII shall be made only if and to the extent the Performance Goals with
respect to such performance period are attained.  Performance Goals may include
a level of performance below which no payment shall be made and levels of
performance at which specified percentages (which may be greater than 100%) of
the award shall be paid or credited.

6




          8.2 Performance Goals and Performance Periods. The Performance Goals
underlying the awards granted pursuant to this Article VIII shall be the
performance goals established by the Committee, which must be met during the
applicable performance period as a condition of the Participant’s receipt of
payment (or, in the case of stock awards, the lapse of restrictions) with
respect to an award, and which are based on the attainment of thresholds with
respect to one or more of the following objective business criteria: earnings
per share, return on equity, pre-tax profit, post-tax profit, consolidated
operating earnings, consolidated net income, stock price, market share, sales,
unit sales volume, return on assets, return on invested capital, cash flow,
discounted cash flow, economic value added, costs, production, unit production
volume and total shareholder return.  To the extent permitted by Section 162(m),
equitable adjustments may be made by the Committee to any award(s) relating to
any performance period affected by extraordinary items or events such as (1)
profit or loss attributable to acquisitions or dispositions of stock or assets,
(2) any changes in accounting standards that may be required or permitted by the
Financial Accounting Standards Board or adopted by the Company after the
Performance Goal is established, (3) all items of gain, loss or expense for the
period related to restructuring charges for the Company, (4) all items of gain,
loss or expense for the period determined to be extraordinary or unusual in
nature or infrequent by occurrence or related to the disposal of a segment of a
business, (5) all items of gain, loss or expense for a period related to
discontinued operations that do not qualify as a segment of a business as
defined in APB Opinion No. 30, and (6) such other items as may be prescribed by
Section 162(m), and the Treasury Regulations thereunder as may be in effect from
time to time, and any amendments, revisions or successor provisions and any
changes thereto.

          With respect to annual incentive compensation awards, the performance
period shall mean each calendar year, or, if different, each plan year. With
respect to long-term incentive compensation awards, the performance period shall
mean the period of consecutive plan years or such other period (which in no case
may be less than one plan year) as may be determined by the Committee.

          8.3 Maximum Limitation on Section 162(m) Awards (Other than Stock
Options, Stock Appreciation  Rights and Annual Incentive Pool Awards).  During
the term of the Plan, no Participant can receive performance-based stock awards
relating to shares of Common Stock that in the aggregate exceed 500,000 shares
of Common Stock, as adjusted pursuant to the terms hereof.  Further, with
respect to all awards granted pursuant to this Article VIII that are not annual
incentive pool awards, stock options, stock appreciation rights or stock awards,
in no event shall payment be made with respect to such awards in any one-year
period in an amount that exceeds the lesser of 400% of such Participant’s annual
rate of base salary as in effect as of the first day of the applicable calendar
year, without regard to any optional or mandatory deferral of base salary
pursuant to any salary deferral arrangement, and $8,000,000.

          8.4 Time and Form of Payment. Amounts in respect of awards granted
under this Article VIII shall be paid after the end of the applicable
performance period, at such time as the Committee shall determine. Unless
otherwise determined by the Committee, such payments shall be made only after
achievement of the Performance Goals has been certified by the Committee. 
Payments shall be made either in cash, in Common Stock, in such other form as
determined by the Committee or in a combination of the foregoing, as determined
by the Committee.

          With respect to all employees who are Covered Employees (as defined in
Section 162(m)), the foregoing provisions shall apply to the extent necessary
for the awards granted pursuant to this Article VIII to satisfy the applicable
requirements of Section 162(m).

IX. Loans

          The Committee may, in its discretion and solely to the extent
permitted by applicable law, authorize loans by the Company to Participants in
connection with the grant of stock awards, other awards hereunder or the
exercise of options. The loans shall be subject to such terms and conditions not
inconsistent with the Plan as the Committee shall impose from time to time.
Every loan shall meet all applicable laws, regulations and rules of the
Securities and Exchange Commission, the Internal Revenue Service, the Federal
Reserve Board and any other governmental agency having jurisdiction.

X. Miscellaneous

          10.1 Withholding. In addition to any other withholding provisions set
forth in Section 4.2 hereof, the Company or a corporation or other form of
business association of which shares (or other ownership interests) having 50%
or more of the voting power are owned or controlled directly or indirectly, by
the Company (an “Associated Company”) may make such provisions as it may deem
appropriate for the withholding of any taxes that the Company or Associated
Company determines are required to be withheld in connection with any award or
distribution hereunder, including permitting Participants to authorize the
Company to withhold shares of Common Stock earned with respect to any grant or
award, provided that such withholding shall not exceed the minimum amount of tax
required to be withheld.

7




          10.2 Change in Control. For purposes of the Plan and the Programs, a
“Change in Control” shall be deemed to have occurred:

 

          (a) if and when any “person” (as such term is used in Sections 13(d)
and 14(d)(2) of the Securities Exchange Act of 1934, as amended), in a
transaction or series of transactions, is or becomes a beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired by an
employee benefit plan of the Company or any subsidiary thereof, or any trustee
or other fiduciary holding securities under any such employee benefit plan),
representing 5% or more of the combined voting power of the Company’s then
outstanding securities and there is outstanding an exchange or tender offer for
securities of the Company (other than any such exchange or tender offer by the
Company or by any Exempt Persons); or

 

 

 

          (b) if any “person” (as above-referenced but excluding any Exempt
Persons) is or becomes a beneficial owner, directly or indirectly, of securities
of the Company representing 20% or more of the combined voting power of the
Company’s then outstanding securities (not including in the securities
beneficially owned by such person any securities acquired by an employee benefit
plan of the Company or any subsidiary thereof or any trustee or other fiduciary
holding securities under any such employee benefit plan).

For purposes of this Section 10.2, “Exempt Person” (and collectively, the
“Exempt Persons”) means:

 

(i) any descendant of  Wrigley or the spouse of any such descendant;

 

 

 

(ii) the estate of any person described in clause (i);

 

 

 

(iii) any trust or similar arrangement for the benefit of any person described
in clause (i); or

 

 

 

(iv) any charitable foundation established by any person described in clause
(i).

          10.3  No Repricing. Notwithstanding anything in this Plan to the
contrary and subject to Section 1.7, the Committee will not amend or replace any
previously granted option or stock appreciation right in a transaction that
constitutes a “repricing,” as such term is used in Section 303A.08 of the Listed
Company Manual of the New York Stock Exchange without the approval of the
stockholders of the Company.

          10.4 Certain Provisions Relating to Participation. No Participant
shall have any claim to be granted any award under the Plan, and there is no
obligation for uniformity of treatment for Participants.

          Except as otherwise required by applicable law, no rights under the
Plan or Programs, contingent or otherwise, shall be assignable or subject to any
encumbrance, pledge or charge of any nature, except that, under such rules and
regulations as the Company may establish, a Participant may designate a
beneficiary to receive, in the event of death, any amount that would otherwise
have been payable to the Participant or that may become payable on account of or
following his or her death except that, if any amount shall become payable to
the executor or administrator of the Participant, such executor or administrator
may transfer the right to the payment of any such amount to the person, persons
or entity (including a trust) entitled thereto under the will of the Participant
or, in case of intestacy, under the laws relating to intestacy.

          By accepting any benefits under the Plan or Programs, each Participant
and each person claiming under or through a Participant shall be conclusively
deemed to have indicated his or her acceptance and ratification of and consent
to any action or decision taken or made or to be taken or made under the Plan or
Program, as the case may be, by the Committee, the Company or the Board of
Directors.

          Subject to any applicable forfeiture provisions provided in the
Programs, each Participant shall have a vested, unconditional and nonforfeitable
right to receive a distribution or distributions of the amount credited to such
Participant’s respective accounts, but only at, and not until, the time or times
and only in the manner provided for in the Plan or applicable Programs. 
However, no funds, securities or other property of any nature shall be
segregated or earmarked for any current or former Participant, beneficiary or
other person. Accordingly, no current or former Participant, beneficiary or
other person, individually or as a member of a group, shall have any right,
title or interest in an account in any fund or specific sum of money, in any
asset or in any shares of stock that may be acquired by the Company in respect
of its obligations hereunder, the sole right of the Participant being to receive
distributions, as set forth in the Plan or Programs, as a general creditor of
the Company with an unsecured claim against the Company’s general assets.

          The Plan and Programs shall be binding upon, and shall inure to the
benefit of, the Company and its successors and assigns and the Participants and
their heirs, administrators and personal representatives.

8




          10.5 Governing Law. The Plan and Programs shall be construed in
accordance with and governed by the laws of the State of Delaware.

XI. Interpretation

          The Plan and the Programs hereunder are designed and, to the extent
determined by the Committee, in its discretion, intended to comply with Rule
16b-3, Section 162(m) and Section 409A of the Code, in each case, to the extent
applicable, and all provisions hereof shall be construed in a manner to so
comply.

9